Citation Nr: 1139019	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  09-39 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a bilateral foot disability, to include flat feet and hammertoes.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1980 to April 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the Veteran's claim.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in September 2011.  A copy of the hearing transcript has been associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

For reasons expressed immediately below, the Board finds that the issue of entitlement to a bilateral foot disability, to include flatfeet and hammertoes, must be remanded for additional evidentiary development.

VA examination

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

In this case, the Board finds that a VA medical opinion is necessary with respect to the Veteran's claim of entitlement to service connection for a bilateral foot disability, to include flatfeet and hammertoes, prior to further appellate consideration.  38 C.F.R. § 3.159(c)(4).  In particular, the Veteran testified at the September 2011 Board hearing that he injured his feet during basic training in service from marching while wearing boots which were too small.  

The Veteran's service treatment records document treatment for a bilateral foot disability on multiple occasions.  Notably, he complained of pain and swelling in his feet in January and June 1981.  He was specifically treated for corns on his feet in May 1981.  Further, an October 1981 record documented complaints of pain while walking and right heel pain.  He had treatment for a chapped left foot in December 1981.  Additionally, he had treatment for calluses on his feet in March, April, June, July, and August 1981 as well as in March 1982.  He was placed on a physical profile for pain in his lower extremities in July 1981, and his temporary profile was listed as a "3."  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the "PULHES" profile reflects the overall physical and psychiatric condition of the veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service).  Further, he complained of foot trouble on his April 1982 report of medical history.  

The Board adds that the Veteran is competent to attest to experiencing an injury to his feet.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).    Therefore, although the Veteran as a lay person has not been shown to be capable of making medical conclusions, he is competent to report the circumstances of an in-service injury to his feet.  There is nothing in the claims folder to suggest that the Veteran did not experience foot pain during service as described during his Board hearing.  Moreover, he has submitted numerous lay statements documenting symptomatology associated with his bilateral foot disability.  In light of the foregoing, evidence of an in-service injury is met.

None of the medical records currently associated with the Veteran's VA claims file offer an opinion as to a possible causal relationship between the Veteran's bilateral foot disability, to include flatfeet and hammertoes, and his period of military service.  

The duty to assist requires that a medical opinion be provided when necessary to decide a claim.  Because the evidence of record does not include a medical opinion based on a complete review of the Veteran's claims file that discusses the likelihood that the Veteran's current bilateral foot disability was incurred in or aggravated by his active service, the Board concludes that a VA medical opinion is needed in order to render a decision in this case.  See Charles v. Principi, 16 Vet. App.  370 (2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2011) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim].  

An additional factor that needs to be considered is the Court's holding in McClain v. Nicholson, 21 Vet App 319 (2007) that the requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even though the disability resolves prior to the adjudication of the claim.  The Board cannot exclude the possibility that the Veteran exhibited flatfeet and hammertoes during the pendency of this appeal that had resolved.  In the event that further VA examinations do not show a current bilateral foot disability, the type of scenario addressed under McClain must be addressed on examination as well.

Evidentiary development

During the above-referenced videoconference hearing in September 2011, the Veteran discussed his bilateral foot disability and claimed that his symptoms had persisted since service.  He also indicated that he had undergone treatment at a VA outpatient clinic in Columbus, Ohio for his bilateral foot disability in "the late 1990's".  See the September 2011 Board hearing transcript, page 11.  The Board notes that the Veteran's claims folder is negative for any VA treatment records prior to January 2007 and after March 2011.

The procurement of such pertinent VA medical reports is required.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  In light of the foregoing, the Board finds that an attempt should be made to identify and associate these records with the Veteran's claims folder.

Accordingly, the case is REMANDED for the following action:

1. The RO should take appropriate steps to contact the Veteran and obtain the names and addresses of all medical care providers who treated him for his bilateral foot disability since service.  After obtaining proper authorization, the RO should obtain any relevant records from these providers that are not already of record in order to ensure that complete records from these facilities are of record.  

The RO should also request any records from the VA outpatient clinic in Columbus, Ohio which are not currently associated with the Veteran's claims folder pertaining to his bilateral foot disability, to include records prior to January 2007 and after March 2011.  All attempts to secure this evidence must be documented in the claims folder by the RO.

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; and (c) describe any further action to be taken by the RO with respect to the claim.  The Veteran must then be given an opportunity to respond.
  
2. Thereafter, the Veteran should be afforded an appropriate VA examination to determine the nature and etiology of his bilateral foot disability.  The Veteran's claims folder must be made available to the examiner prior to the examination.

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims folder and the clinical findings of the examination, the examiner must:

a)  Identify any bilateral foot disability, in particular flatfeet and hammertoes that is currently manifest or which has been manifested at any time since the Veteran filed his claim in March 2007;

b)  For each foot disability indentified, provide an opinion, as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the disability is related to the Veteran's period of military service, to include his in-service injury to his feet from basic training.
 
The examiner should indicate in his/her report that the claims file was reviewed.  A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder.  

In providing the requested opinion, the examiner should be advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.
   
3. When the development requested has been completed,             the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


